DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is a response to an amendment/arguments filed on 3/26/2021 which was in response to the office action mailed on 8/4/2020 (hereinafter the prior office action).
Claim(s) 1-5 and 7-20 is/are pending. 
Claim(s) 1-2, 8-11 and 13-14 is/are amended.
Claim(s) 6 is/are cancelled.
Claim(s) 15-20 is/are new.
Claim(s) 1, 8 and 10 is/are independent.
Applicant’s amendments have overcome prior Claim objection(s).
Applicant’s amendments have necessitated new Claim objection(s).
Applicant’s amendments have overcome prior rejection(s) based on 35 U.S.C. 112. 
Applicant’s amendments have necessitated new rejection(s) based on 35 U.S.C. 112.


Response to Arguments
Applicant’s arguments, filed on 3/26/2021, have been fully considered but they are not persuasive.

Applicant mentions in Pg. 15-19 in “Remarks” that the prior art does not teach the newly added limitations of the operational parameters.


Examiner respectfully disagrees because Wallace teaches the tag reader storing condition of the belt.


Claim Objections
Claim(s) 1, 8 and 10 is/are objected to because of the following informalities:  
Claims 1, 8 and 10 recite “forthcoming failure of a belt”, and it should be “forthcoming failure of [[a]] the belt”. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as 

Claim(s) 1, 8 and 10 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claims recite “sensing conditions of the belt indicative of a forthcoming failure of a belt”. The specification does not describe how the forthcoming failure is indicated merely based on sensed conditions.

The rest of the claim(s) depend(s) upon the above rejected claim(s) 1, 8 and 10, and it/they do not cure(s) the deficiency of the above rejected claim(s) 1, 8 and 10, and thus are also rejected under 35 U.S.C. 112(a).


	Claim Rejections - 35 USC § 102 and 35 USC § 103	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wallace et al. (U.S. Patent Application Publication 2010/0025198) (hereinafter "Wallace”) in view of Whiteman (U.S. Pub. No. 2007/0084697) (hereinafter “Whiteman”) and further in view of Watkins, Jr. (U.S. Pat. No. 8,829,929) (hereinafter “Watkins”).

Regarding claim 1, Wallace discloses a method…belt…for transmitting a drive motion (see “moving conveyor belt” in Abstract, line 1), 

…comprising a belt body of an elastic material (see “conveyor belt…which is generally a moderately flexible rubber-like material" in para. 29, lines 9-11; and see "main belt material generally is a moderately flexible elastometric or rubber-like material"” in para. 3, lines 8-9) 

including areas of local material accumulation…toothed belt…or…a ribbed belt (Para. 29, 45 - - belt comprises various layers such as carry layer, pulley layer, and more layers, which contain various entities in between, such as the carcass and identification tags. These layers are being interpreted as areas of local material accumulation)

and a carcass that extends in the belt longitudinal direction of the belt and that is at least partially surrounded by the belt body for increasing the strength of said belt body in the longitudinal direction of the belt, the carcass consisting of a plurality of individual cords (F), said cords not subjected to tension or pressure when the belt (1) is bent around a bending axis (B) extending cross to the belt longitudinal axis (R), (see “conveyor belt…which is generally a moderately flexible rubber-like material" in para. 29, lines 9-11; and see "main belt material generally is a moderately flexible elastometric or rubber-like material"” in para. 3, lines 8-9; Para. 29, 45 - - belt comprises various layers such as carry layer, pulley layer, and more layers, which contain various entities in between, such as the carcass and identification tags. These layers are being interpreted as areas of local material accumulation; also see “In between the pulley layer 16 and carry layer 18 is a belt carcass 20" in para. 29, lines 15-16; and see parts “16”, “18” and “20” in fig. 1; and see "longitudinally extending...providing additional strength to the conveyor belt" in para. 29, lines 18-20),

the method comprising: incorporating into the belt body elastic material prior to vulcanization or injection molding an identification tag with a tag chip with a non-volatile, writable memory for storing data, as well as an operational parameter sensor for sensing conditions of the belt indicative of a forthcoming failure of a belt, such that after vulcanization or injection molding the tag chip and operational parameter sensor are situated in the belt body adjacent to the cords and are at least partially surrounded by the belt body; (see “identification tags…incorporated into the belt construction" in para. 45 lines 15-16, where “identification tags” is recognized by one of ordinary skill in the art as equivalent to “data memory”)

providing a tag writer and a tag reader, or a tag writer configured with or being part of a tag reader; (see “tags…are detected and identified by a tag reader” in para. 45, lines 10-11)

(see “identification tag…configured to…store…identification of the belt" in para. 46, lines 7-10)

and at least one of belt construction information, an estimated service life of the belt, a date the belt was manufactured, a recommended load limit for the belt, and a service history of the belt; (Para. 46 - - “manufacturing history of the belt section including belt 12 construction information, an estimated service life of the belt, a date the belt was manufactured, a recommended load limit for the belt”)

writing to the tag chip operational parameter sensor data sensed of the belt (1) by the operational parameter sensor, (see “identification tags…may be used to store belt condition data, which may additionally be written with an addition of a tag writer, which may be configured with, or as part of, the tag reader” in para. 47, lines 19-23)

providing means by which the drive motion can be disabled or enabled (see “control unit in communication with the belt monitor and the tag reader” in para. 9, lines 10-11, which means the control unit is coacting with a reading unit, i.e. tag reader, and also the control unit is capable of controlling the motion of the belt, i.e. drive unit, as outlined above)

in accordance with the stored information that identifies the belt and the operational parameter sensor data; (see “control unit acquires a belt location…based on the detected and identified identification tag” in Abstract, lines 9-12; and see “the conveyor belt stopped” in para. 14, lines 23-24; and see “the control unit is further operable to identify…damage event and, in response, immobilize the movement of the conveyor belt” in claim 6, lines 1-4, which means the control unit is capable of controlling the motion of the belt based on identification information it receives from the identification tag)

reading with the tag reader identifying information and operational parameter sensor data written to the tag chip; (see “tags…are detected and identified by a tag reader” in para. 45, lines 10-11)

determining the…life of the…belt based on identifying information and operational parameter sensor data read from the tag chip; (Para. 46 - - “manufacturing history of the belt section including belt 12 construction information, an estimated service life of the belt, a date the belt was manufactured, a recommended load limit for the belt”, where estimated service life of the belt indicates the life of the belt)

and disabling or enabling the drive motion (see “control unit in communication with the belt monitor and the tag reader” in para. 9, lines 10-11, which means the control unit is coacting with a reading unit, i.e. tag reader, and also the control unit is capable of controlling the motion of the belt, i.e. drive unit, as outlined above)

in accordance with the determined…life. (see “the control unit is further operable to identify…damage event and, in response, immobilize the movement of the conveyor belt” in claim 6, lines 1-4, where damage of belt indicates end of useful life)


But Wallace does not explicitly teach a method for determining the remaining useful life of a fan or serpentine belt
adapted to being bent around a first pulley in a first direction for transmitting a drive motion from a drive wheel to a driven wheel of a peripheral device
vulcanized or injection molded to form belt teeth of a toothed belt or a belt rib that extends in a belt longitudinal direction of a ribbed belt, 
determining the remaining useful life of the fan or serpentine belt
and disabling or enabling the drive motion in accordance with the determined remaining useful life.

However, Whiteman teaches adapted to being bent around a first pulley in a first direction for transmitting a drive motion from a drive wheel to a driven wheel of a peripheral device (Fig. 7, 12, Para. 48 - - pulleys used to bend belt around various directions)

vulcanized or injection molded to form belt teeth of a toothed belt or a belt rib that extends in a belt longitudinal direction of a ribbed belt, (Para. 33 - - injection molding taught)

Wallace and Whiteman are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities.  They both contain conveyor belt and transponder.  Furthermore, they both relate to embedding a transponder into the belt body.

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitations, as taught by Wallace, by incorporating the above limitations, as taught by Whiteman. 
 
One of ordinary skill in the art would have been motivated to do this modification in order to track carriers/belts, etc., as suggested by Whiteman (Para. 42).


But the combination of Wallace and Whiteman does not explicitly teach a method for determining the remaining useful life of a fan or serpentine belt
determining the remaining useful life of the fan or serpentine belt
in accordance with the determined remaining useful life.

However, Watkins teaches a method for determining the remaining useful life of a fan or serpentine belt…determining the remaining useful life of the fan or serpentine belt (Col. 2 Lines 24-28 - - “resistance measuring device” “calibrated for remaining life or percentage of life”; Col. 7 Lines 54-59 - - “serpentine belt” as used in drive applications)

in accordance with the determined remaining useful life. (Col. 7 Lines 18-34 - - “failed” or “good” indication is in accordance with the sensor resistance is determined to be below or above a threshold, where resistance indicates remaining useful life)

Wallace, Whiteman and Watkins are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities.  They all contain conveyor belt and transponder.  Furthermore, they all relate to embedding a transponder into the belt body.

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitations, as taught by the combination of Wallace and Whiteman, by incorporating the above limitations, as taught by Watkins. 
 
One of ordinary skill in the art would have been motivated to do this modification in order to allow prediction of remaining life, as suggested by Watkins (Col. 2 Lines 29-37).



Regarding claim 2, the combination of Wallace, Whiteman and Watkins teaches all the limitations of the base claims as outlined above.
Whiteman further teaches that said belt tooth or belt rib project perpendicular to the belt. (Para. 37 - - teeth overlap the belt/carrier surface)

Wallace and Whiteman are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities.  They both contain 

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitations, as taught by Wallace, by incorporating the above limitations, as taught by Whiteman. 
 
One of ordinary skill in the art would have been motivated to do this modification in order to track carriers/belts, etc., as suggested by Whiteman (Para. 42).



Regarding claim 3, the combination of Wallace, Whiteman and Watkins teaches all the limitations of the base claims as outlined above.
Whiteman further teaches that the belt is adapted to being bent around a first pulley in a first direction and around a second pulley in the opposite direction. (Fig. 7, 12, Para. 48 - - pulleys used to bend belt around various directions)

Wallace and Whiteman are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities.  They both contain conveyor belt and transponder.  Furthermore, they both relate to embedding a transponder into the belt body.

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitations, as taught by Wallace, by incorporating the above limitations, as taught by Whiteman. 
 
One of ordinary skill in the art would have been motivated to do this modification in order to track carriers/belts, etc., as suggested by Whiteman (Para. 42).



Regarding claim 4, the combination of Wallace, Whiteman and Watkins teaches all the limitations of the base claims as outlined above.
Wallace further teaches that the tag chip is part of an integrated circuit (8) which together with an antenna (10) coupled to said integrated circuit (8) forms an RFID transponder (4) readable in a no-contact mode. (see “identification tag…may be an RFID tag…tags contain…an integrated circuit…an antenna” in para. 46, lines 1-6, where it is known by one of ordinary skill in the art that an RFID tag can be read out in no-contact mode due to the "antenna")



Regarding claim 5, the combination of Wallace, Whiteman and Watkins teaches all the limitations of the base claims as outlined above.
Wallace further teaches that at least one of the tag chip, the integrated circuit (8) and the antenna (10) is at least partially surrounded by a protective sheath (11). (Para. 46 - - RFID tags used, where RFID tags are known in the area to contain circuit and/or antenna encased in tight plastic casing)



Regarding claim 6, the combination of Wallace, Whiteman and Watkins teaches all the limitations of the base claims as outlined above.
Wallace further teaches that the protective sheath (11) is tight and contains no or just little air. (Para. 46 - - RFID tags used, where RFID tags are known in the area to contain circuit and/or antenna encased in tight plastic casing)



Regarding claim 7, the combination of Wallace, Whiteman and Watkins teaches all the limitations of the base claims as outlined above.
Wallace further teaches that the protective sheath (11) consists at least one of a glass and a plastic material. (Para. 46 - - RFID tags used, where RFID tags are known in the area to contain circuit and/or antenna encased in tight plastic casing)



Regarding claim 8 Wallace teaches a fan or serpentine drive belt for transmitting a drive motion (see “the conveyor belt stopped” in para. 14, lines 23-24; and see “the control unit is further operable to…immobilize the movement of the conveyor belt” in claim 6, lines 1-4)

…the belt including an operational parameter sensor disposed inside the belt for sensing conditions of the belt indicative of a forthcoming failure of a belt, a data memory (9) for saving operational parameter sensor data sensed by the operational parameter sensor as well as belt identifying information of the belt (1), (see "tag...configured to...store...information" in para. 46, lines 7-8; and see "RFID tag...for storing data" in para. 47, lines 12-14)

a reading unit for reading out the data memory, (see “tags…are detected and identified by a tag reader” in para. 45, lines 10-11; and see "RFID tag is not necessarily just an ID number...tag...may contain...memory for storing data" in para. 47, lines 12-14, which means that the reader disclosed by Wallace is not limited to only read ID, but any data from the tag, and where “tag reader” is recognized by one of ordinary skill in the art as equivalent to "reading unit")

a carcass comprising a plurality of individual cords or fibers (F) and areas of local material accumulation…a toothed belt or…a ribbed belt (see “conveyor belt…which is generally a moderately flexible rubber-like material" in para. 29, lines 9-11; and see "main belt material generally is a moderately flexible elastometric or rubber-like material"” in para. 3, lines 8-9; Para. 29, 45 - - belt comprises various layers such as carry layer, pulley layer, and more layers, which contain various entities in between, such as the carcass and identification tags. These layers are being interpreted as areas of local material accumulation)

…the data memory (9) situated in the belt body adjacent to the cords, (see “identification tag…configured to…store…identification of the belt" in para. 46, lines 7-10)

wherein the belt (1) is adapted to communicating operational parameter sensor data sensed by the operational parameter sensor as well as belt identifying information of the belt (1) to a control unit (19) adapted to coacting with the reading unit (18) (see “control unit in communication with the belt monitor and the tag reader” in para. 9, lines 10-11, which means the control unit is coacting with a reading unit, i.e. tag reader, and also the control unit is capable of controlling the motion of the belt, i.e. drive unit, as outlined above)


But Wallace does not explicitly teach to transmit a drive motion from a drive wheel to a driven wheel of a peripheral device,
vulcanized or injection molded to form belt teeth of a toothed belt or a belt rib that extends in the belt longitudinal direction of a ribbed belt,

Whiteman teaches to transmit a drive motion from a drive wheel to a driven wheel of a peripheral device, (Fig. 7, 12, Para. 48 - - pulleys used to bend belt around various directions)

vulcanized or injection molded to form belt teeth of a toothed belt or a belt rib that extends in the belt longitudinal direction of a ribbed belt, (Para. 33 - - injection molding taught)

Wallace and Whiteman are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities.  They both contain conveyor belt and transponder.  Furthermore, they both relate to embedding a transponder into the belt body.

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitations, as taught by Wallace, by incorporating the above limitations, as taught by Whiteman. 
 
One of ordinary skill in the art would have been motivated to do this modification in order to track carriers/belts, etc., as suggested by Whiteman (Para. 42).



Regarding claim 9, the combination of Wallace and Whiteman teaches all the limitations of the base claims as outlined above.
Wallace further teaches that as reference data representing a belt identifying information at least one allowed belt type is stored. (see “control unit acquires a belt location…based on the detected and identified identification tag” in Abstract, lines 9-12; and see “the conveyor belt stopped” in para. 14, lines 23-24; and see “the control unit is further operable to identify…damage event and, in response, immobilize the movement of the conveyor belt” in claim 6, lines 1-4, which means the identification of the tag is stored in the tag as well as a reference so that the tag can be identified)



Regarding claim 10, Wallace discloses a method for starting a belt provided with an electronic data memory as well as an operational parameter sensor disposed inside the belt for sensing conditions of the belt indicative of a forthcoming failure of a belt, wherein the belt is driven by a drive unit (see “moving conveyor belt” in Abstract, line 1)

…wherein the belt is a flexible belt for transmitting a drive motion…the belt comprising a carcass comprising a plurality of individual cords or fibers (F) and areas of local material accumulation…a toothed belt or…a ribbed belt (see “conveyor belt…which is generally a moderately flexible rubber-like material" in para. 29, lines 9-11; and see "main belt material generally is a moderately flexible elastometric or rubber-like material"” in para. 3, lines 8-9; Para. 29, 45 - - belt comprises various layers such as carry layer, pulley layer, and more layers, which contain various entities in between, such as the carcass and identification tags. These layers are being interpreted as areas of local material accumulation)

…wherein a belt identifying information as well as operational parameters indicative of a forthcoming failure of a belt sensed by the operational parameter sensor are stored in the electronic data memory (9) of the belt (1), the electronic data memory (9) situated in the belt body in a region of a tooth of the toothed belt or in a region of a rib of the ribbed belt, (see “identification tag…configured to…store…identification of the belt" in para. 46, lines 7-10)

and wherein a control unit coacting with the reading unit (18) and the drive unit (14) is provided such that a drive signal emitted by the control unit(18) to the drive unit (14) disables or enables the drive motion of the belt (1) (see “control unit in communication with the belt monitor and the tag reader” in para. 9, lines 10-11, which means the control unit is coacting with a reading unit, i.e. tag reader, and also the control unit is capable of controlling the motion of the belt, i.e. drive unit, as outlined above)

in accordance with the result of a comparison between the belt identifying information and the operational parameters indicative of a forthcoming failure of a belt and stored reference data, (see “control unit acquires a belt location…based on the detected and identified identification tag” in Abstract, lines 9-12; and see “the conveyor belt stopped” in para. 14, lines 23-24; and see “the control unit is further operable to identify…damage event and, in response, immobilize the movement of the conveyor belt” in claim 6, lines 1-4, which means the control unit is capable of controlling the motion of the belt based on identification information it receives from the identification tag)

the method comprising: reading out at least one piece of information that identifies the belt from the electronic data memory (9) of the belt (1) and reading out the stored operational parameters indicative of a forthcoming failure of a belt, comparing the at least one piece of information and the operational paramters indicative of a forthcoming failure of a belt for compliance with reference data such that a drive motion of the belt (1) is enabled in case of conformity and disabled in case of non-conformity between the results of that comparison, (see “control unit acquires a belt location…based on the detected and identified identification tag” in Abstract, lines 9-12; and see “the conveyor belt stopped” in para. 14, lines 23-24; and see “the control unit is further operable to identify…damage event and, in response, immobilize the movement of the conveyor belt” in claim 6, lines 1-4, which means the control unit is capable of controlling the motion of the belt based on identification information it receives from the identification tag)

wherein the electronic data memory is incorporated adjacent to the cords. (see “identification tag…configured to…store…identification of the belt" in para. 46, lines 7-10)

But Wallace does not explicitly teach a belt…driven…around a first pulley in a first direction,
transmitting a drive motion from a drive wheel to a driven wheel of a peripheral device,


However, Whiteman teaches a belt…driven…around a first pulley in a first direction, (Fig. 7, 12, Para. 48 - - pulleys used to bend belt around various directions)

transmitting a drive motion from a drive wheel to a driven wheel of a peripheral device, (Fig. 7, 12, Para. 48 - - pulleys used to bend belt around various directions)

vulcanized or injection molded to form belt teeth of a toothed belt or a belt rib that extends in the belt longitudinal direction of a ribbed belt, (Para. 33 - - injection molding taught)

Wallace and Whiteman are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities.  They both contain conveyor belt and transponder.  Furthermore, they both relate to embedding a transponder into the belt body.

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitations, as taught by Wallace, by incorporating the above limitations, as taught by Whiteman. 
 
Whiteman (Para. 42).



Regarding claim 11, the combination of Wallace and Whiteman teaches all the limitations of the base claims as outlined above.
Wallace further teaches that the data memory (9) is read out in a non-recurrent or a recurrent mode (see “continuous monitoring capability of the conveyor” in para. 35, line 4; and see “periodic monitoring of the conveyor belt” in para. 35, line 7)

and non-receipt of a belt identifying information to be read out from the data memory (9) in a no-contact mode by a reading unit (18) and to be transmitted to a control unit (19) controlling the drive unit (14) indicates that there is a defect in at least one of - the belt (1), -   the reading unit (18) (see box “204, 208, 210, 222" in fig. 6, which means the system is capable of detecting RFID tag information, which includes "belt identifying information", and stop the belt in case of damage)

and -  operational parameters at least temporarily stored in the data memory (9) in addition to said belt identifying information which have been transmitted to the data memory (9) by sensors arranged inside the belt (1). (see “RFID tag is not necessarily just an ID number” in para. 47, lines 12-13; and see “identification tags…may be used to store belt condition data" in para. 47, lines 19-20)



Regarding claim 12, the combination of Wallace and Whiteman teaches all the limitations of the base claims as outlined above.
Wallace further teaches that at least one of temperature, pressure and elongation values are detected, stored in the data memory (9) and read out by the reading unit (18) to indicate the need for service, to indicate the need for safeguarding measures, or to initiate safeguarding measures. (see “identification tags…may be used to store belt condition data, which may additionally be written with an addition of a tag writer, which may be configured with, or as part of, the tag reader” in para. 47, lines 19-23; and see “an alarm provided in response to identifying the damage event and a display to notify an operator of the monitoring system of recommended actions and the location of the damage event”)



Regarding claim 13, the combination of Wallace, Whiteman and Watkins teaches all the limitations of the base claims as outlined above.
Wallace further teaches that the data stored in the data memory(9) comprise at least one of belt condition data, manufacturing history of the belt, and service history of the belt. (see “identification tags…incorporated into the belt construction" in para. 45 lines 15-16, where “identification tags” is recognized by one of ordinary skill in the art as equivalent to “data memory”)



Regarding claim 14, the combination of Wallace and Whiteman teaches all the limitations of the base claims as outlined above.
Wallace further teaches that the manufacturing history comprises at least one of belt construction information, estimated service life of the belt, date of manufacture of belt, and a recommended load limit for the belt. (Para. 46 - - “manufacturing history of the belt section including belt 12 construction information, an estimated service life of the belt, a date the belt was manufactured, a recommended load limit for the belt”)



It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saad M. Kabir whose telephone number is 571-270-0608 (direct fax number is 571-270-9933).  The examiner can normally be reached on Mondays to Fridays 9am to 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119